Citation Nr: 0303424	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-09 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to May 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  Thereafter, the case 
was transferred to the Columbia, South Carolina RO, which is 
presently handling the current appeal.

In June 2000, the Board remanded the claim for the purpose of 
conducting a hearing before a Board member.  That hearing was 
accomplished in May 2001, with the undersigned Board member 
present at the RO.  Shortly after the veteran presented 
testimony before the Board, he requested that his claim be 
advanced on the docket.  For good cause shown, the veteran's 
motion for advancement on the docket was granted in 
accordance with 38 U.S.C.A. § 7107(a) (West 1991) and 
38 C.F.R. § 20.900(c) (2002).  

Following a review of the claim, the Board issued a 
Decision/Remand in September 2001.  In that action, the Board 
found that the veteran had submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a left shoulder disability.  The Board 
subsequently remanded the case for the purpose of obtaining 
additional evidence; the claim has since been returned to the 
Board.  In September 2002, the Board obtained a medical 
opinion from a VA orthopedic surgeon.  A copy of this opinion 
was furnished to the veteran and his representative in 
December 2002.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Service medical records show that the veteran fractured 
his right shoulder when he was caught between a tank turret 
and the body of the tank.  

3.  Post-service medical records show that the veteran was 
involved in a motor vehicle accident and slip and fall 
accident in 1994 in which he sustained injuries to his left 
shoulder and back. 

4.  In November 2002, after reviewing the veteran's claims 
folder and medical records, a VA physician was unable to 
establish a relationship between the veteran's inservice 
injury and his present left shoulder and spine disabilities.  


CONCLUSIONS OF LAW

1.  A spine disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A left shoulder disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained.  Accordingly, the Board finds that the RO has made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By letter dated in April 2002, the veteran was 
informed of what evidence was required to establish service 
connection for his claimed disabilities.  He was informed of 
what information required from him, what information VA would 
obtain, and what had been done to assist him with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran has been examined by a VA physician 
who has proffered an opinion as to the etiology of his 
present left shoulder and back conditions.  In addition, the 
Board has obtained a VA medical opinion addressing the 
etiology of these disabilities.  These medical opinions, in 
combination with the other medical evidence of record is 
sufficient to make a decision on the claim.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  The veteran served in a tank 
battalion while on active duty.  Service medical records show 
that he sustained a nondisplaced fractured of his right 
scapula in a tank accident.  After receiving treatment, he 
was release on limited duty.  He was able to complete his 
tour of enlistment and left the service in May 1976.  While 
service medical records also indicate that he complained of 
pain in his back, they are silent for any complaint, 
treatment, or diagnosis of a left shoulder disability.

In March 1977, the veteran sought private medical treatment 
for left shoulder pain and discomfort.  He referred to a 
history of a shoulder injury one year before.  Examination 
revealed full range of motion with some crepitus in the left 
shoulder joint.  Diagnosis was acute flare-up 
acromioclavicular arthritis, left, secondary to first-degree 
acromioclavicular separation.    

In June 1978, the veteran underwent a VA medical examination 
which reported a full range of motion of the left shoulder.  
Despite these findings, he complained of pain on both flexion 
and abduction.  There was no evidence of swelling, crepitus, 
or tenderness to palpation.  X-rays showed no evidence of any 
osseous or joint pathology of the left shoulder.  

Private medical records dated in April 1994 show that the 
veteran was seen with complaints of pain in his neck, low 
back, and upper back between the shoulder blades and tingling 
in his left arm and leg following a motor vehicle accident.  
He was driving a delivery truck when a train hit him and 
flipped the truck over.  Diagnosis was motor vehicle accident 
with paracervical and thoracic pain.  X-rays of the thoracic 
spine revealed degenerative changes of the thoracic spine and 
no demonstrable fractures or dislocations of the cervical 
spine.  

In 1994 and 1995, the veteran sought VA medical treatment for 
both back and left shoulder pain.  VA medical records show 
that the veteran was involved in a motor vehicle accident in 
April 1994 and a slip-and-fall incident in 1994.  With 
respect to the 1994 motor vehicle accident, the truck that 
the veteran was driving was hit by a train causing the truck 
to turn over.  The slip-and-fall accident caused pain in the 
veteran's neck, left upper extremity, left lower extremity, 
and lower back.  

Private medical records dated from January 1995 to October 
1997 show that the veteran reported that he injured himself 
in a work related fall.  A March 1995 private medical report 
from Dr. D. Irby shows that the veteran reported that he fell 
backward to his left landing on a concrete floor while 
working as a truck driver.  The veteran developed pain 
predominantly in the neck and left upper extremity as well as 
the back and left lower extremity.  Subsequent MRI and a 
myelogram revealed damage to the discs of the neck and lower 
back.  An opinion was not given as to whether the damaged 
discs were the result of the in-service tank incident, the 
post-service motor vehicle accident, or the slip-and-fall 
incident.  

In September 1995, the veteran underwent a cervical 
diskectomy and bilateral foraminotomy.   A July 1996 private 
medical examination report from Dr. F. Endsley, D.O., 
discusses the veteran's history of an on-the-job fall in 
1994.  Dr. Endsley opined that he veteran had chronic neck 
pain, status post C5-6 diskectomy and foraminotomy secondary 
to bulging disc related to on-the-job injury.  

In October 1997, the veteran underwent surgery on his left 
shoulder for subacromial decompression and rotator cuff 
repair at a VA medical facility.  The veteran reported that 
his left shoulder injury dated to the 1970s.    

In a November 1997 letter to the State of Louisiana 
Disability Determination Services, Dr. E. Taylor, a private 
orthopedist, noted the veteran's history of being involved in 
an accident wherein his truck was struck by a train in April 
1994.  X-rays at that time showed no fracture or dislocation 
of the cervical spine or low back areas.  Since the injury, 
the veteran and subsequent surgery, the veteran continued to 
have symptoms of low back pain which were aggravated by 
household activities.  

In various statements to VA and his congressional 
representatives, the veteran has asserted that he sustained 
an injury to his left shoulder and low back in the same in-
service incident wherein he injured his right shoulder.  He 
reported that he was crushed by the turret of his tank.  

VA outpatient treatment records dated from January 1998 to 
December 1998 show complaints of popping and grinding in the 
left shoulder as well as back pain.  In August 1998, he was 
noted to have arthritis in the spine, herniated disc, and 
extra vertebrae.  

VA examinations in September 1998 show that he veteran 
complained of pain between his shoulders.  Pertinent 
diagnosis was arthritis of both shoulders, probably traumatic 
arthritis, status post surgery for torn rotator cuff in left 
shoulder in 1997.  

In support of his claim, the veteran submitted lay statements 
from several family members and acquaintances dated in 
September 1998 which show that he reported an in-service 
injury to them in which he injured his back and left 
shoulder.  A letter from his wife shows that she had known 
the veteran for eight years and was under a great amount of 
pain.  A similar letter from [redacted], shows that she had 
known the veteran for 12 to 15 years and had complained of 
pain in his shoulder and spine over the years.  [redacted] 
indicated that he had known the veteran for 13 years and that 
over the past 10 years he had complained of arthritis in his 
back and shoulders.  Similarly, [redacted] reported that she 
had known the veteran for 12 years and was aware of his pain.  
The veteran's son reported that the veteran was not able to 
do any lifting or light household duties due to pain in his 
back and shoulders.  

In a May 1999 statement, [redacted] indicates that he 
served as a member of the veteran's tank crew at in October 
1995.  He reported that a rifle had fallen from the turret 
into the driver's compartment.  The veteran reached over to 
retrieve the rifle when the tank commander traversed the 
turret trapping the veteran in the turret ring.  The veteran 
was caught at shoulder level.  Thereafter, the veteran was 
transferred to the hospital.  A similar statement from [redacted]
[redacted] indicates that he was the tank commander during the 
time that the veteran's alleged injuries occurred.  Mr. 
[redacted] substantiated Mr. [redacted] account of the veteran 
being caught between the turret and the turret wall.   

In May 1999, the veteran underwent a private orthopedic 
examination conducted by Dr. R. Po.  The veteran reported a 
history of being hit from side to side in the shoulder area 
while being accidentally crushed by a tank turret.  Pertinent 
diagnoses were postoperative cervical fusion C5-6 with 
advanced degenerative disc disease C6-7, chronic low back 
strain with degenerative disc disease, and chronic bursitis 
of the left shoulder.  

At a June 1999 hearing before a RO hearing officer, the 
veteran reiterated his prior contention that he injured his 
left shoulder and back after being crushed by a tank turret.  
Mr. [redacted] also testified that the veteran was caught 
between the turret and the turret rings.  He reported that he 
spent the day in the hospital.  He was told that he had 
fractured his right shoulder.  His arm was placed in a sling 
and he returned to six weeks of limited duty.

VA outpatient treatment records dated from August 1998 to May 
2000 show complaints of chronic lower back pain and left 
shoulder arthritis.  A May 2000 VA treatment record shows 
that the veteran sought treatment for back, shoulder, and 
thoracic pain.  The veteran reported a history of trauma to 
his thoracic spine when he was crushed between the tank 
fuselage and turret.  

In support of his contention that he injured his left 
shoulder and back in service, the veteran submitted a May 
2001 written statement from Dr. R.J. Venable.  Dr. Venable 
discussed the veteran's history of being crushed between the 
turret and driver compartment of the tank.  According to Dr. 
Venable, "this resulted in several medical conditions, 
including a strain of the lower back.  He has no other 
history of back injury."  Dr. Venable also wrote:  

It is well known that a single injury to 
the spine can contribute to the 
development of degenerative disease years 
later . . . . In my opinion, he would 
have a lesser degree of degenerative 
disease of the spine, had he not suffered 
the military accident.  The accident was 
a partial, contributing cause to his 
present condition.  

At his May 2001 Travel Board hearing, the veteran reiterated 
his previous testimony of an in-service injury to his left 
shoulder and back.  He noted that Army physician had told him 
that "nothing was broke[n] except for one shoulder blade, 
and they sent me back to the unit and put me on restrictive 
duty for 60 days."  After 60 days of limited duty, he 
returned to full duty.  He reported that his shoulders would 
grind and pop a little bet, but he had just minor 
aggravations of the back.  After service, the veteran worked 
doing drywall construction work until his shoulder began 
bothering him.  After that, he started driving tractor-
trailer trucks.  He reported that he did not injure his 
shoulder or vertebrae since separation from active duty.  

A June 2001, VA outpatient treatment record shows continued 
complained of low back pain.

In October 2001, the veteran was examined by a VA physician.  
Although, he had been previously diagnosed as having 
disabilities of the back and left shoulder, the examiner 
insinuated that the veteran merely had arthritis of the back 
and left shoulder.  The doctor hypothesized that the 
arthritis was solely due to the "aging process."  However, 
the VA physician did not discuss Dr. Venable's opinion nor 
did he comment on the near continuous complaints of left 
shoulder pain since the veteran's separation from active 
service.  

Pursuant to the Board's request for a medical opinion, Dr. W. 
Banks, a VA orthopedic specialist reviewed the veteran's 
claims folder and proffered an opinion as to the etiology of 
the veteran's present left shoulder and back disabilities and 
discussed his findings in a report dated in November 2002.  
Dr. Banks noted the veteran's in-service history of an injury 
to his right shoulder and torso secondary to a crush type 
injury.  The November 2002 opinion discussed the veteran's 
subsequent post-service medical history including treatment 
for left shoulder pain in March 1977 and apparent persistent 
and recurrent problems with shoulder pain after that.  
Additionally, the veteran's 1994 motor vehicle accident and 
1994 slip-and-fall incident including private medical records 
from Dr. Drury and Dr. Irby were discussed.  Dr. Banks noted 
that the veteran's neck surgery in 1995.  During that period, 
the veteran had an extensive evaluation, along with 
diagnostic imaging studies that included bone scans and a 
myelogram.  No significant abnormalities were noted in the 
veteran's dorsal spine; however, Dr. Irby's notes made 
mention of incomplete segmentation at the C5-C6 level of the 
cervical spine.  While Dr. Irby could not determine if this 
was an acquired or congenital defect, Dr. Banks was inclined 
to believe that this change is more likely to be congenital 
as he was unaware of how one could "acquire" a loss of 
segmentation except by a surgical procedure.  While it would 
be possible to have loss of joint spaces or intervals 
following an injury, it would be rather unusual in Dr. Banks' 
view to have such in the cervical spine.  During this same 
time period, imaging studies of the lumbar spine revealed a 
transitional vertebra at S1, hypertrophy of the apophyseal 
joint at L3-L4 and L4-L5 and encroachment on the neural 
foramen at L4-L5.  With respect to the "transitional" 
vertebrae at S1, Dr. Banks had "no doubt that this is a 
congenital change." Dr. Banks also noted that the veteran 
had surgery in 1997 on his left shoulder for rotator cuff 
disease.
 
Despite the veteran's contentions that his left shoulder and 
back problem are all related to his injury of 1975, the 
November 2002 report notes that there is a lack of 
documentation of an injury to the left shoulder or the lower 
back and that it would be highly speculative to relate 
symptoms in these areas to the injury in 1975.  Furthermore, 
at the time of surgery on his neck, the pathology was viewed 
as being reflected of a degenerative cervical disc.

While an injury to the cervical spine could cause disc 
degeneration, Dr. Banks noted that process does not take 20 
odd years to manifest itself.  The November 2002 report 
indicates that Dr. Banks reviewed Dr. Venable's statement; 
however, Dr. Banks opined that such degeneration would be 
expected to develop when there is evidence of disruption of 
the bony architecture or the basic musculoskeletal axis in 
the area where the degeneration develops. Dr. Banks noted 
that such evidence was lacking in this case.  Furthermore, 
Dr. Banks noted that there was a report of a vehicular 
accident in which his vehicle was struck by a train, turning 
it over along with a fall in 1994. Dr. Banks was unable to 
disregard either the accident or the fall as contributing 
factors in the subsequent development of spinal disc 
degeneration. Dr. Banks concluded that he was unable to 
establish a cause and effect relationship between the 
patient's injury(s) in 1975 and his present symptom complex.


Legal Criteria:  In general service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be established for a disability resulting from 
diseases or injuries which are present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).



Analysis:  The veteran contends that he has present left 
shoulder and back disabilities that were sustained in the 
inservice accident that resulted a fractured right scapula.  
The Board notes that the recent medical evidence, as set 
forth above, contains recent medical statements offering 
conflicting opinions as to the etiology of the veteran's 
current back and left shoulder disabilities.  

The objective evidence in support of his claims includes the 
May 2001 opinion proffered by Dr. Venable.  Dr. Venable 
opined that the veteran's current back disability was related 
to his inservice back injury.  In addition, the veteran's 
private and VA medical records show that the veteran reported 
his inservice tank accident to his health care providers.  

The objective evidence against the veteran's claim includes a 
July 1996 private medical report from Dr. Endsley that 
attributes the veteran's present cervical spine disability to 
his job related fall in 1994, an October 2001 VA examination 
report opines that the veteran's present arthritis were due 
solely to age, and a November 2002 opinion from a VA 
physician.  

After a thorough review of the claims folder, the Board finds 
that the November 2002 VA opinion is more probative to issue 
of service connection for the veteran's left shoulder and 
spine disabilities as it is more thorough and detailed, it 
discusses why the opinions in support of the veteran's claim 
were not persuasive, and the VA medical examiner had access 
to the appellant's claims file.  See Prejean v. West, 13 Vet. 
App. 444 (2000).  While Dr. Venable discussed the veteran's 
inservice tank accident, his report does not discuss the 
intervening motor vehicle accident and slip and fall accident 
in 1994 that resulted in left shoulder and spine 
disabilities.  As indicated above, reports of these accidents 
were prevalent in the veteran's medical records.  

Although Dr. Venable failed to mention the veteran's post 
service medical history and the VA examiner that examined the 
veteran in October 2001 failed to address Dr. Venable's 
opinion, Dr. Banks noted that he had specifically reviewed 
and considered the veteran's entire medical history to 
include Dr. Venable's opinion and private medical record 
documenting treatment after his 1994 motor vehicle accident 
and slip and fall accident.  Based on a review of the 
evidence, to include Dr. Venable's statement, Dr. Banks 
opined that the veteran's incomplete segmentation of the C5-
C6 and transitional vertebrae at S1 were congenital.  Dr. 
Banks noted that it would be highly speculative to relate the 
veteran's present spine and left shoulder disabilities to his 
injury in 1975.  While an injury to the cervical spine could 
cause disc degenerative, it was noted that such degeneration 
would develop when there was evidence of disruption of the 
bony architecture or basic musculoskeletal axis in the area 
where the degeneration develop.  Dr. Banks found find no such 
evidence in his review of the medical records.  Ultimately, 
Dr. Banks was not able to establish a relationship between 
the veteran's inservice injury and his present symptoms.  

While Dr. Venable's discussed the veteran's inservice history 
of injuring his left shoulder and spine during the incident 
in which he was crushed in the turret compartment of his 
tank, the Board notes that Dr. Venable appears to have based 
his opinion on a recitation of history given by the veteran.  
While there is inservice documentation of a fractured right 
shoulder and complaints of back pain, the service medical 
records show no complaints relevant to the left shoulder and 
do not show any diagnosis of a back disability.  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history. Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).  While Dr. Venable 
noted the veteran's inservice history, the evidence does not 
show that he reviewed the veteran's entire medical history 
when rendering his opinion.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 
(1993).  As the evidence shows that the opinion of Dr. Banks 
is more thorough and accounts for the veteran's entire 
medical history, the Board must find that Dr. Banks' 
statement is more persuasive as to the relation of the 
veteran's current left shoulder and spine disabilities to 
service.

The Board has considered the various private and VA medical 
records that note the veteran reported history of injuring 
his spine and left shoulder resulting from his inservice 
accident.  However, evidence simply recorded by a medical 
examiner, unenhanced by any additional medical comment does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, this 
recitation of history is not very probative.

The Board has considered the veteran's various statements 
asserting that he developed left shoulder and spine problems 
as a result of his inservice injury.  However, while entirely 
competent to report his symptoms both current and past, in 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to etiology of his present left shoulder and 
spine disabilities to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Similarly, the Board has considered the various lays 
statements submitted in support of the veteran's claims.  
While the statements dated in September 1998 show that the 
veteran has back and left shoulder pain, the Board finds that 
these statements are of no probative value in determining the 
etiology of the veteran's present left shoulder and spine 
disabilities.  The evidence does not show that any of authors 
of these statements has the medical knowledge or training 
required for the rendering of clinical opinions.  

Likewise, the Board has considered the statements of [redacted]
[redacted] and [redacted].  While these individuals were 
eyewitnesses to the accident that resulted in the veteran's 
service-connected fracture of the right scapula, these 
statements lack probative value in ascertaining whether the 
veteran has present disability of the left shoulder or spine 
resulting from this incident.  The evidence does not show 
that either service member has the medical knowledge or 
training required of the rendering of clinical opinions.  

Based on the discussion above, as the preponderance of the 
evidence is against service connection for a left shoulder 
disability and service connection for a spine disability, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the veteran's left shoulder and spine 
disabilities.  

Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for a left shoulder disability and service connection for a 
spine disability are not met.  Therefore, the veteran's claim 
is denied.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. 
§ 3.303, 3.304, 3.306.  The Board must also point out that 
the veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

Service connection for a spine disability is denied.

Service connection for a left shoulder disability is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

